Citation Nr: 1014709	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right wrist tendonitis.

2.  Entitlement to a separate compensable initial evaluation 
for neurological manifestations of right wrist tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from January 1981 to September 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Seattle, Washington, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA) which, in 
pertinent part, granted service connection for right wrist 
tendonitis and assigned a 10 percent evaluation effective 
October 1, 2004.  

In a November 2008 decision, the Board remanded the issue of 
evaluation of right wrist tendonitis to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development, to include consideration of a separate 
evaluation for neurological manifestations of that 
disability.  All required actions have been taken, and the 
case has now been returned to the Board for further appellate 
adjudication.  In order to better reflect the contentions of 
the Veteran, the medical evidence of record, and the scope of 
the Board's review, the issues have been recharacterized as 
noted on the title page.

The November 2009 Board decision also addressed a number of 
appeals on other claimed disabilities.  The Board decision 
resolved these appeals in full, and no further questions 
remain for consideration on those issues.

The issue of entitlement to compensation for periodontal 
disease, alleged to be the result of in-service trauma, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  Further, appropriate 
referral to the VA Dental Clinic for a determination of 
entitlement to treatment should be made by the AOJ.




FINDINGS OF FACT

1.  Tendonitis of the right wrist is manifested by limitation 
of motion in palmar flexion to 70 degrees, and in ulnar 
deviation to 40 degrees; repetitive motion causes fatigue and 
pain, but does not result in additional functional 
impairment.

2.  Tendonitis of the right wrist is additionally manifested 
by numbness, tingling, reduced sensation, and weakened grip 
strength, particularly with repeated motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for tendonitis of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5024, 
5215 (2009).

2.  The criteria for an initial, separate, 20 percent 
evaluation for neurological manifestations of tendonitis of 
the right wrist have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.20, 4.124a, Diagnostic Code 8512.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for right wrist tendonitis.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has provided, or VA has obtained on her behalf, 
copies of private treatment records.  No ongoing VA treatment 
has been identified; it appears that the Veteran obtains care 
through TRICARE, and these records are associated with the 
claims file.  Several VA examinations have been conducted; 
these examinations are adequate for adjudication purposes, as 
they describe in full the current manifestations of right 
wrist tendonitis.  The Veteran did not avail herself of the 
opportunity to present testimony at a personal hearing.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Evidence

At a June 2004 VA examination, provided prior to the 
Veteran's separation from service, the Veteran reported that 
two years prior, she noted the onset of right wrist and hand 
pain and stiffness.  Symptoms were exacerbated with use.  She 
had difficulty with tasks like opening bottles.  A wrist 
brace at night provided some relief, but she continued to 
report daily numbness in a median nerve distribution.  
Electromyography (EMG) was normal.  On physical examination, 
the right wrist was tender.  Range of motion was normal, with 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  Pain was noted at the extremes of the motions, but 
was not limiting.  Hand strength was normal.  Phalen and 
Tinel testing were negative.

Dr. MAC, a private neurologist, examined the veteran in 
August 2004 for complaints of pain and numbness of the right 
hand and arm.  The Veteran reported having symptoms for about 
one year; there was no precipitating injury or trauma.  She 
complained of weakened grip in the right hand, as well as a 
burning pain in the right wrist.  Pain radiated up the right 
arm.  There was tingling in the middle, ring, and little 
fingers, and the right hand was stiff early in the morning.  
At times she wore a wrist brace, but it did not help.  She 
had difficulty with tasks like opening bottles, writing, or 
holding a coffee cup.  Some weakness of right grip strength 
was noted on examination.  Phalen and Tinel testing were 
negative.  Sensation was intact to pin in the upper 
extremities.  Nerve conduction studies of the right median 
and ulnar nerves were normal.  The doctor opined that the 
Veteran's symptoms were consistent with carpal tunnel 
syndrome, although she had normal physical findings and 
negative nerve testing.  The diagnosis was not definite, 
however; Dr. MAC went only so far as to say that the Veteran 
"may have carpal tunnel syndrome."

Private treatment records from physical therapy at OS and S 
Rehabilitation for the period of August 2004 to October 2004 
indicate that the Veteran complained of, and was treated for, 
complaints of pain, numbness, and tingling of the right upper 
extremity, to include the wrist and hand.  Right hand grip 
strength and neurological function were both abnormal.  
Initial testing indicated that symptoms were related to a 
right thoracic outlet syndrome stemming from cervical spine 
disabilities.  

A VA contract examination was accomplished in October 2004.  
The Veteran reported that her right wrist problems had 
existed since 2003; they had a gradual onset, as she did not 
identify any trauma or injury.  Her right grip strength was 
reduced, and the hand would grow stiff.  With use, the hand 
would swell, and she dropped things.  She could not type for 
long periods and grew easily fatigued.  The pain was constant 
and radiated up the limb.  Rest and medication provided some 
relief.  Physical examination showed weakness and tenderness 
of the right wrist.  Range of motion was 70 degrees 
dorsiflexion, 80 degrees palmar flexion, 20 degrees radial 
deviation, and 45 degrees ulnar deviation.  After repetitive 
use, there was additional functional impairment from pain, 
fatigue, weakness, and lack of endurance.  However, the 
examiner stated that no additional degrees of motion were 
lost with repeated movement.  Phalen and Tinel testing were 
negative.

A VA neurological examination was conducted in October 2009, 
with a report issued in November 2009; the examiner was able 
to review the claims file in its entirety.  The examiner 
noted the history of right wrist complaints and testing, as 
well as diagnoses of degenerative disease of the cervical 
spine and right shoulder.  The Veteran reported that she 
worked on a computer for seven hours a day; she had missed 
approximately 10 days of work over the past 6 months due to 
right wrist and arm problems.  She would have difficulty with 
dressing, toileting, and bathing during flare-ups.  The 
Veteran estimated that she had lost 50 percent of her right 
wrist strength; she frequently dropped things, and had 
constant pain.  When the pain flared, she also had numbness 
of her fingers and additional weakness.  Phalen's sign was 
positive on physical examination, but Tinel testing was 
negative.  The Veteran stated she had tingling in the right 
and with any motion of the right arm.  Sensation was reduced 
in the hand, particularly over the middle, ring, and little 
fingers.  Strength was reduced, but no tenderness was noted.  
Repeated movement caused increased numbness, tingling, and 
fatigue, but did not result in additional functional 
impairment.  Range of motion was 70 degrees dorsiflexion, 70 
degrees palmar flexion, 40 degrees ulnar flexion, and 20 
degrees radial deviation.  The examiner noted some limitation 
of motion of the right shoulder as well, and reported that 
repeated movement of the arm caused numbness and tingling in 
the arm down to the hand.  Numbness and tingling increased 
when the right thoracic outlet was pressed moderately.  X-
rays showed early degenerative changes of the right wrist.  A 
November 2009 EMG study was abnormal.  No carpal tunnel 
syndrome or cervical radiculopathy was shown, nor was there a 
generalized neuropathy, but there was "anamalous 
innervation" with median and ulnar nerve fibers crossing 
(Martin-Gruber anastamosis).  The doctor opined that the 
abnormality was not a likely cause of the neurological 
complaints.  However, the degenerative joint disease of the 
wrist "at least as likely as not is the cause of [the 
Veteran's] intermittent numbness and tingling."



III.  Evaluation of Right Wrist Tendonitis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

A.  Limitation of Motion

The Veteran's right wrist tendonitis is currently evaluated 
solely based upon the orthopedic manifestations of the 
disability, namely the limitation of motion of the wrist 
joint.

The RO has applied a hyphenated Diagnostic Code in this case.  
In such cases, the first Code represents the underlying 
disease or injury, and is intended to specifically identify 
the disability entity.  The second Code represents the rating 
criteria which have actually been applied in a specific case.

The listed hyphenated Code in this case is 5214-5024.  The RO 
has improperly indicated that the underlying right wrist 
disability is best labeled under Code 5214, for ankylosis, 
which provides evaluation from 20 to 50 percent for wrist 
impairment, depending on the position of the immobile joint 
and whether the major or minor limb is involved.  There is no 
evidence of record indicating that the Veteran's right wrist 
joint is frozen or fused, or that his impairment is such that 
he has the functional equivalent of ankylosis.  Application 
of Code 5214 is inappropriate.  Accordingly, no evaluation in 
excess of 10 percent may be assigned under Code 5214.

Limitation of motion of the wrist joint, in the absence of 
ankylosis, should instead be evaluated under Code 5215, which 
provides that a 10 percent evaluation is assigned for 
dorsiflexion of 15 degrees or less, or for palmar flexion to 
no farther than in line with the forearm.  These evaluations 
are assigned regardless of whether the involved extremity is 
the major, or dominant, limb, or the minor.  As is 
demonstrated in the medical evidence of record, however, the 
requirements for a compensable evaluation of the right wrist, 
based on limitation of motion, are not met.  

The RO therefore applied the criteria for evaluation of 
arthritis under Codes 5024 and 5003.  Code 5024 is for 
tenosynovitis, and was selected as most closely representing 
the diagnosed condition of tendonitis.  Code 5024 directs 
that the disability be rated under the criteria set forth in 
Code 5003.  

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

In pertinent part, when there is some limitation of motion of 
the specific joint or joints involved that is noncompensable 
(0 percent) under the appropriate diagnostic codes, 
Diagnostic Code 5003 provides a rating of 10 percent for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a. 

Here, the medical evidence establishes that there is some 
slight limitation of motion in palmar flexion and ulnar 
deviation as of October 2009.  X-rays also show degenerative 
joint disease.  While earlier testing does not confirm the 
presence of limitation of motion, doctors do all agree that 
there is some additional functional impairment imposed by 
pain and fatigue.  Since separation from service the Veteran 
has met the criteria for a 10 percent evaluation of the right 
wrist based on limitation of motion.

The applicable rating criteria do not provide for any rating 
in excess of 10 percent for the wrist in the absence of 
ankylosis. 

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference with employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; an increased evaluation for right 
wrist tendonitis is not warranted.

B.  Neurological Manifestations

The Veteran has consistently reported the presence of 
numbness, tingling, and weakness of her right wrist and hand.  
Objective testing has repeatedly verified her complaints, and 
both a private neurologist and the most recent VA examiner 
have opined that the neurological manifestations likely stem 
from the Veteran's wrist disability.  There are no clear 
opinions to the contrary.  While some care providers have 
indicated that some portion of the complaints may be 
attributable to a cervical spine disability (also service 
connected), they do not exclude the possibility that the 
wrist and hand complaints have a different origin.

Neurological impairment of the hand is most appropriately 
evaluated under Code 8512, for impairment of the lower 
radicular group.  This nerve grouping controls the intrinsic 
muscles of the hand as well as flexion of the wrist.  
Diagnostic Code 8512 provides that mild incomplete paralysis 
is rated 20 percent disabling on the major side and 20 
percent on the minor side; moderate incomplete paralysis is 
rated 40 percent disabling on the major side and 30 percent 
on the minor side; and severe incomplete paralysis is rated 
50 percent disabling on the major side and 40 percent on the 
minor side.  Complete paralysis of the lower radicular group, 
with all intrinsic muscles of hand, and some or all of 
flexors of wrist and fingers, paralyzed (substantial loss of 
use of hand), is rated 70 percent disabling on the major side 
and 60 percent on the minor side.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. 
§ 4.124a.  

The Veteran's right wrist disability is manifested by some 
sensory impairment, but her complaints also involve weakness 
of the hand.  She drops items and grows fatigued easily.  The 
disability picture presented most closely reflects a mild 
degree of neurological impairment due to the right wrist.

Accordingly, an initial rating of 20 percent is warranted for 
neurological manifestations of the right wrist disability.

It is important to note that this evaluation is based upon 
signs and symptoms not considered in the evaluation of the 
wrist disability under Cods 5215, 5024, or 5003.  Pyramiding 
is therefore avoided, and all distinct manifestations of the 
service connected disability have been separately 
compensated.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 
259 (1994).

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 


ORDER

An initial evaluation in excess of 10 percent for right wrist 
tendonitis is denied.

A separate 20 percent initial evaluation for neurological 
manifestations of right wrist tendonitis is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


